 

 

Case 2:05-cr-00243-WBS-CKD

 
  

ent 285 Filed 05/03/21 al | i ED

| ) MAY 03 2021
BD :0S-A-Z45 WES TERS

e . EASTERN DISTRIC RICT co T
Moorish Americans ear OF CALIF
Aboriginal Natural Peoples of the Land — North America / Northwest “‘«'‘mexeim

Affidavit of Fact
Notice of Default Judgment

04-28-2021
United States Republic Postmaster Article No:70201290000058262109
RE: “Writ in the Nature of Discovery” dated Date.04-01-2021

You were advised that certain documentation was requested to make a physical inspection and
enable the Affiant to verify and Witness the same in order to prepare a defense. You were
advised to provide the requested information in order that | may study all evidence regarding this
matter within twenty-one (21) days of the receipt of this Notice of Discovery.

Per the United States Republic Postmaster the request was received by United States District
Court Eastern District Of California Date 04-07-2021 Deadline for receipt of documentation
was Date.04-28-2021 ,

As this request has not been Honored — this notice of default judgment is being submitted and all
claims, petitions, suits, fillings with any third party corporations regarding my Legal and Judicial
Status be dismissed and expunged.

All officers of the Court are required to take an oath of office to uphold the Constitution of the
United States.

“The Constitution for the United States of America binds all judicial officers at Article 6,
wherein it does say, “This Constitution and the Laws of the United States which shall be made in
pursuance thereof, and all Treaties made, or which shall be made under the authority of the
United States, shall be the Supreme Law of the Land, and the Judges of every State shall be
bound thereby, anything in the Constitution or laws of any state to the Contrary, not
withstanding,” see Clause 2.”

Denial of Discovery is in direct violation of my Constitutionally Secured Rights to “Due Process
of Law” which is a direct violation of your oath of office.

The 5 Amendments require that all persons within the United States must be given due process
of the law and equal protection of the law.

“Due process of law implies the right of the person affected thereby to be present before the
tribunal which pronounces judgment upon the question of life liberty, or property, in its most
comprehensive sense; to be heard, by testimony or otherwise, and to have the right of
controverting, by proof, every material fact which bears on the question of right in the matter
involved.”

“If any question of fact or liability be conclusively presumed against him, this is not due process
of law, Zeigler v. Railroad Co., 58 Ala. 599.”

“In Interest of M.V., 288 IL App.3d 300, 681 N.E.2d 532 (1st Dist. 1997). Without subject-matter
jurisdiction, all of the orders and judgments issued by a judge are void under law, and are of no
legal force or effect. In Interest of M.V., 288 Ill. App.3d 300, 681 N.E.2d 532 (1st Dist. 1997)
("Every act of the court beyond that power is void").

Centralized Small Claims is not an Article II court: and has no delegated jurisdiction / authority
under the Supreme Law of the Land, and unconfirmed by the Congress of the United States.

Page 1 of 2

 
Case 2:05-cr-00243-WBS-CKD Document 285 Filed 05/03/21 Page 2 of 6

“The parties to the Compact of the United States Constitution further agreed that the
enumeration in the Constitution of certain Rights shall not be construed to deny or disparage

others retained by the People (Article 9 of the Bill of Rights to the Constitution for the United
States). ”

“When acting to enforce a statute and its subsequent amendments to the present date, the judge
of the municipal court is acting as an administrative officer and not in a judicial capacity; courts

in administering or enforcing statutes do not act judicially, but merely ministerially. Thompson
v. Smith, 154 SE 583.”

“".. Courts in administrative issues are prohibited from even listening to or hearing arguments,
presentations, or rational. ASIS v. US, 568 F2d 284.”

“Ministerial officers are incompetent to receive grants of judicial power from the legislature,

their acts in attempting to exercise such powers are necessarily nullities. Burns v. Sup., Ct, SF,
140 Cal. 1.”

I, Sulieman Bey, do not, under any condition or circumstance, by threat, duress, or coercion,
waive any rights Inalienable or Secured by the Constitution or Treaty, and, hereby requests this
Court fulfill their obligation to preserve the rights of this Petitioner (A Moorish Americans) and
carry out their Judicial Duty in ‘Good Faith’.

All UNCONSTITUTIONAL Citations — Summons / Ticket — Suit / (misrepresented) Bill of

Exchange: Docket Number #2:05-CR-243-WBS-CKD, and any other ‘Order’ or ‘Action’
associated with it / them, to be dismissed and expunged for the record on it’s face and merits.

Thank You,

    

Ex-Relational JAVARIS MARSUEZFUBBS

All Rights Reserved: U.C.C. 1-207/ 1-308; U.C.C. 1-103
ve 4 , : .

Exhibit A: Copy of Writ In The Nature of Discovery

Exhibit B: Copy of United States Republic Postmaster Return Receipt to United States District Court Eastern
District Of California

 

ce: State of (CALIFORNIA) Attorney General
Rob Bonta
1300 I STREET
SACRAMENTO,CA.95814

State of (CALIFORNIA) Secretary of State
Shirley Weber

1500 117 STREET
SACRAMENTO,CA.95814

Page 2 of 2

eee
 

Fybvbt A

Case 2:05-cr-00243-WBS-CKD Document 285 Filed 05/03/21 Page 3 of 6

   

THE MOORISH NATIONAL REPUBLIC
THE MOORISH DIVINE AND NATIONAL MOVEMENT OF THE WORLD
Aboriginal and Indigenous Natural Peoples of North America

Affidavit of Fact

Writ of Discovery
Exhibit I: Re: Misrepresented Instrument — Bill of Attainder No.2:05-CR-243-WBS-CKD

04-01-2021

UNITES STATES OF AMERICA
Honorable William B.Shubb

501 | ST#4200
Sacramento,Ca.958 | 4

Re: Bill of Attainder No.2:05-CR-243-WBS-CKD

Pursuant to Article III, Section II of the United States Constitution Judicial Authority is vested in the
Supreme Court or a lower court which has a “Certified Delegation of Authority Order’. For the record, on
the record, and let the record show forward a copy of the Superior Court GA 15 certified Delegation of
Authority Order confirmed by Congress as a lawful and formal Discovery.

Let if be noted for the record, on the record and let the record show a response is required 21 days from
receipt of this letter. If no copy of the Certified Delegation of Authority Order is received within the
specified time frame this Affidavit of Fact - Writ of Discovery shall stand as Law affirming that this court
does not have Jurisdiction as per Article III, Section II of the United States Constitution.

Furthermore I demand, as is my Constitutional / Treaty secured rights, a copy of the ‘Oath of Office’, Oath
of Ethics, and Bond Number for all state/government officials, employees, Judges, prosecutors, agents,
clerks, and anyone who has touched or is in anyway involved with this case per Article VI of the United
States Republic Constitution and Article XI of the Constitution of the state of Connecticut.

“Where rights secured by the Constitution are involved, there can be no rule-making or legislation,
which would abrogate them. Miranda v. Arizona 384 US 436, 125:”

“The claim and exercise of Constitutional Rights cannot be converted into a crime. Miller v. Kansas
230 F 2"¢ 486, 489: “

"When acting to enforce a statue and its subsequent amendments to the present date, the judge of
the municipal court is acting as an admistrative officer and not in a judicial capacity; courts in
administering or enforcing statues do not act judicially, but merely ministerially"

Thompson v Smith 154 SE 583

" A judge ceases to sit as a judicial officer because the governing principle of administrative law
provides that courts are prohibited from substituting their evidence, testimony, record, arguments,
and rationale for that of the agency.Adittionally, courts are prohibited from substituting their
judgment for that of the agency. Courts in administrative issues are prohibited from even listening
to or hearing arguments, presentations, or rational"

ASIS v US' 568 F2d, 284

“Ministerial officers are incompetent to receive grants of judicial power from the legislature, their
acts in attempting to excerises such powers are necessarily nullities.”
Burns v Sup Ct. SF, 140 Cal 1.

For the record, on the record, and let the record show from where do you derive your authority and
jurisdiction in this matter.

“Once Challenged, jurisdiction cannot be assumed, it must be proved to exist.”
Stcuk v Medical Examiners 94 Ca 2d 751.211,P2d 389.

Thank You,

 
 

Case 2:05-cr-00243-WBS-CKD Betuitecy 2s ( €dNNYS/03/21 Page 4 of 6

Ce:

United Nations
Geneva Switzerland

United States Justice Department
United States Attorney General
Merrick Garland

   

| Am: j
Sulieman Bey, Authorized Repfgsentati¥
Natural Person, In Propria Persona: et

Ex Relatione JAVARIS MARQUEZ TUBBS,. -

All Rights Reserved: U.C.C. 1-207/ 1-308; U.C.C. 1-103
Texas Rebuplic

c/o 9119 hwy6,ste230#473

[Zip Exempt]

Non-Domestic

United States District Court for the District of Columbia

Washington D. C.

STATE OF CALIFORNIA
Governor Gavin Newsom

STATE OF CALIFORNIA
Attorney General Xavier Becerra

STATE OF CALIFORNIA
Secretary of State Shirley Weber

STATE OF CALIFORNIA
SUPERIOR COURT
Judge Hon.Charles S.Treat

STATE OF CALIFORNIA
SUPERIOR COURT
Prosecutor's Office Diana Becton
SENDER: COMPLETE THIS SECTION

® Complete items 1, 2, and 3.

@ Print your name and address on the reverse
so that we can retum the card to you.

® Attach this card to the back of the maiipiece,
or on the front if Nh its.

1. Articte Addressed to: LN

lat Fastin Di Mick pecans
enor adg\€ sila g $ 4\,ulob
50( I 4 4200
Sac(ament® alin 45 B\y

    
 

 

‘

Case »-os.or-0024etee

 
   

COMPLETE THIS SECTION ON DELIVERY

, xO fe Kas, /
SPM CTT

CI Agent
Oo Addr

“Wed f Delivery |

D. ts delivery address different from item 1? £1" 2

 

 

 

 

If YES, enter delivery address below: (1 No

 

 

 

TULL

9590 9402 3855 8060 8010 26

 

 

2. Article Number (Transfer from service lahell
7020 1290 GoO0 54cb e104
i PS Form 3811, July 2015 PSN 7530-02-000-9053

3. Service Type Ci Priority Mall Express®
lult Signature O Registered Mail™
© Aduit Signature Restricted Delivery C Registered Malt Restricted
Cl Certified Malli® Delivery
C Certified Mall Restricted Delivery G Return Recelpt for
1 Collect on Delivery Merchandise

1 Collect qn Delivery Restricted Delivery O Signature Canfirmation™
Vail O Signature Confirmation
Vall Restricted Delivery Restricted Delivery
quver p00}

 

Domestic Return Receipt i

‘
CKD

Document 285 Filed 05/03/21 Page 5 of 6

7020 1290 g000 S&eb 2104

   
 
     
 
  
 
 
 

Tie ioe

CERTIFIED MAIL® RECEIPT

eye feu eye m tT es hae

ome sai

 

 

 

Certified MallFee

 

Mr Services & Fees (check box, add fee

Return Receipt (hardcopy)
(Return Receipt (electronic)

C1 Certified Mail Restricted Delivery $

(CJ Adult Signature Required

(Adult Signature Restricted Delivery $

$
$

 

 

$

 

Postage

wot
Paks

a
AY

 
  

 

   

$
Tatal Postage and Fees .

 

 

 

 
 

Cfo te

a\\ Hey *

Case 2:05-cr-00243-WBS-CKD Doc

Legal Emgoarrent Gupte
Bey

sme ne ie etn nes“ reat Ma” ng UA ie aki

7019 Lb40 O00e o0e5

 

 

 

 

 

 

  

me

 

  

 

 

 

 

 

 

Mu

 

 

 

 

 

 

 

 

 

 

 

aa

nied S ye
“Eastern © i640
